tcmemo_2008_44 united_states tax_court raymond j and maria v zbylut petitioners v commissioner of internal revenue respondent docket no filed date ellin vicki palmer for petitioners valerie l makarewicz for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure for failure_to_file a timely return pursuant to sec_6651 with regard to petitioners’ federal_income_tax liability for after concessions the issues to be decided are whether for the years in issue petitioners may deduct at federal per_diem rates meal expenses that raymond j zbylut petitioner did not pay or incur whether petitioners are entitled to deductions for expenses related to petitioner’s travel to union halls in and whether petitioners are entitled to deductions claimed for other job-related expenses in unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in nebraska at the time they filed their petition petitioner was employed as a merchant sailor at various times in by american ship management l l c american ship and by matson navigation co matson navigation during that year american ship provided meals_and_lodging without cost to petitioner whenever he was on active status and assigned to a vessel for that company petitioner worked for american ship aboard a container vessel called the president wilson for approximately consecutive days between july and date petitioner incurred expenses traveling to union halls in san francisco california and honolulu hawaii in order to seek temporary employment in petitioner traveled to and remained at the union hall in san francisco in order to seek employment from march through petitioner did not obtain a job during his date trip to san francisco petitioner traveled to the union hall in honolulu in order to seek employment on date he remained in honolulu until at least date during which time he was able to secure several temporary jobs on the following dates in petitioner served as a port relief engineer in honolulu for matson navigation which provided petitioner with meals when he was serving aboard one of its vessels vessel ss chief gadao ss maui ss manulani dates june 19-june june june 24-june petitioner incurred lodging_expenses on all but the last days of his trip to honolulu during which petitioner was employed exclusively on the ss manulani petitioner incurred necessary meal expenses on the days he was in honolulu looking for work but not employed on a matson navigation vessel petitioner did not receive a per_diem cash allowance or reimbursement for lodging meals or incidental_expenses from american ship or matson navigation in he was not a permanent or indefinite employee of either employer or of any other company during he served only in temporary positions on various vessels that year and then returned to his home in nebraska for vacation and during periods of unemployment in addition to wages from american ship and matson navigation petitioner received unemployment_compensation in from the new york state department of labor-unemployment insurance petitioners filed their form_1040 u s individual_income_tax_return for over months late on date petitioners did not request an extension of time to file their return under job expenses and most other miscellaneous deductions on their schedule a itemized_deductions for petitioners claimed the following deductions unreimbursed employee_expenses other expenses dollar_figure big_number petitioners attached an extensive compilation of documents entitled sailor travel statement to substantiate their claim for unreimbursed employee_expenses the sailor travel statement included among other things the supplemental sailor travel schedule reproduced below authorities upon which petitioners rely in support of their tax position and documentation showing the respective locations of petitioner and the president wilson on particular dates in the supplemental sailor travel schedule with original emphases that petitioners attached to their return is reproduced in part below taxpayer is a merchant sailor assigned to work aboard a cargo ship traveling between ports located around the entire pacific ocean and therefore qualifies per attached rev_proc 2001-47’s transportation industry employees and attached marin johnson tax_court decision irs publication chapter page to compute his deemed substantiated out-of-town travel costs by using attached pub 1542’s foreign oconus rates and domestic conus rates for each city as follows big_number days x dollar_figure yokohama japan big_number days x dollar_figure guam island of big_number days x dollar_figure qingdao beijing china days x dollar_figure pusan south korea days x dollar_figure san pedro l a california days x dollar_figure nagoya japan days x dollar_figure naha okinawa japan days x dollar_figure san pedro l a california days x dollar_figure oakland california -------- total sailor travel costs allowed per oconus conus rates big_number taxpayer also took a sailor continuing education program this additional rating is deductible since he already has other sailor ratings and this course does not qualify him for a new occupation note the union paid the tuition in full this is related educational travel_expenses only days x dollar_figure easton st michaels maryland big_number airfare other education related costs big_number less union education reimbursement per big_number as a merchant sailor taxpayer was forced by his attached union letter to personally show up at his union hall to look for his next work assignment he was not allowed to simply phone his union hall to see what new jobs were currently available per attached irs publication auto mileage and possibly other travel-related costs back and forth to his union hall looking sic for work are fully deductible as follows days x dollar_figure honolulu oahu hawaii days x dollar_figure san francisco california total u s tax_court other sailor travel_expenses allowed big_number big_number ------- big_number in another statement attached to their return petitioners listed their other expenses as follows sailor required medical_expenses sailor required supplies sailor uniforms cleaning sailor union dues dollar_figure big_number opinion sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year and specifically includes traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense sec_274 sec_274 authorizes the secretary to provide by regulations that some or all of these substantiation requirements shall not apply in the case of an expense which does not exceed an amount prescribed pursuant to such regulations under the applicable sec_274 regulations the commissioner is authorized to prescribe rules under which optional methods of computing expenses including per_diem allowances for ordinary and necessary expenses for traveling away from home may be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2001_47 2001_2_cb_332 applicable to petitioner’s travel january through date and revproc_2002_63 2002_2_cb_691 applicable to petitioner’s travel october through date collectively the applicable revenue procedures under the applicable revenue procedures taxpayers may elect to use in lieu of substantiating actual expenses certain authorized methods for deemed substantiation of employee lodging meal and incidental_expenses incurred while traveling away from home revproc_2002_63 sec_1 c b pincite provides the following introduction sec_1 purpose this revenue_procedure updates revproc_2001_47 2001_2_cb_332 by providing rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and incidental_expenses or for meal and incidental_expenses incurred while traveling away from home will be deemed substantiated under sec_1_274-5 of the income_tax regulations when a payor the employer its agent or a third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to pay for the expenses in addition this revenue_procedure provides an optional method for employees and self-employed individuals who pay or incur meal costs to use in computing the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses use of a method described in this revenue_procedure is not mandatory and a taxpayer may use actual allowable expenses if the taxpayer maintains adequate_records or other_sufficient_evidence for proper substantiation revproc_2001_47 sec_1 c b pincite is almost identical to the passage quoted above but the following sentence is omitted this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses revproc_2002_63 sec_4 c b pincite expressly provides that taxpayers who do not pay or incur meal expenses when traveling away from home may use in lieu of providing actual receipts to substantiate incidental_expenses an established rate of dollar_figure per day revproc_2001_47 sec_4 c b pincite which provides specific rules for the per_diem substantiation method does not contain a similar provision however we have held previously that the incidental portion of the per_diem rates for meals and incidental_expenses m ie may be used as deemed substantiation of incidental_expenses when meals are provided by a taxpayer’s employer 115_tc_210 revproc_2001_47 sec c b pincite and revproc_2002_63 sec c b pincite each provide that the federal m ie rate will be applied with stated exceptions in the same manner as applied under the federal travel regulations c f_r sec in effect at the time each respective revenue_procedure was released deductions for meals and incidental_expenses american ship furnished petitioner with lodging and meals without charge while he worked on the president wilson in matson navigation provided meals to petitioner without charge while he worked as a relief port engineer on its vessels docked in honolulu for several days in although petitioner did not pay for his meals while at sea or while docked in ports petitioners deducted the full m ie rate for each day that petitioner worked aboard a vessel in petitioners argue that the applicable revenue procedures which are cited above in conjunction with the federal travel regulations permit them to deduct the full applicable m ie rate for work-related travel even though all of petitioner’s meals were provided to him free of charge by his employers section 301-dollar_figure of the federal travel regulations provides that a meal provided by a common carrier or a complimentary meal provided by a hotel or motel does not affect a taxpayer’s otherwise allowable per_diem expense deduction for meals c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure none of the vessels on which petitioner worked were common carriers and he did not receive meals from a hotel or motel additionally the federal travel regulations require that a federal employee’s m ie rate be adjusted for meals provided by the government by deducting appropriate amounts for each meal provided johnson v commissioner supra pincite federal travel regulations c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure because as petitioners acknowledge the revenue procedures regarding m ie rate deductions for non-government employees are to be applied according to the federal travel regulations for federal employees the regulations require that petitioner decrease the m ie rate deduction otherwise allowable to account for meals provided by petitioner’s employers petitioners also argue that this issue is novel to the court we disagree in johnson v commissioner supra the taxpayer also a merchant seaman deducted the full federal m ie rates on his return even though all of his meals were provided to him free of charge by his employer we held that because the taxpayer’s actual expenses consisted solely of incidental_expenses his use of the m ie rates to calculate his deductions for business_expenses due to travel away from home was limited to the incidental portion of those rates id pincite the taxpayer in that case established that he had incurred incidental_expenses during his travel away from home and was allowed to use the incidental portion of the m ie rates to substantiate those expenses in lieu of providing actual receipts the purpose of the federal per_diem rates is to ease the burden of substantiating travel_expenses away from home not to eliminate the requirement that those expenses be incurred before they can be claimed as deductions from income although petitioners contend that the court has not yet addressed this issue we explicitly stated in johnson v commissioner supra pincite we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses respondent concedes that petitioners are entitled to a miscellaneous itemized incidental_expenses deduction for equal to the per_diem rate then applicable for each day petitioner was traveling away from home for business respondent performed those calculations according to methods established by relevant revenue procedures petitioners may as respondent has conceded deduct the incidental portion of the m ie per_diem rate for days that petitioner worked away from home for which they have substantiated the time place and business_purpose of petitioner’s travel johnson v commissioner supra pincite see also westling v commissioner tcmemo_2000_289 in accordance with the applicable revenue procedures respondent calculated petitioner’s deemed substantiated incidental_expenses using the incidental expense portion of applicable m ie rates based on petitioner’s substantiated work locations for january through date and a fixed per_diem rate of dollar_figure for incidental_expenses for october through date we sustain respondent’s calculations regarding petitioner’s deemed substantiated incidental_expenses for travel to union halls sec_162 generally allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including travel_expenses while the taxpayer is away from home in the pursuit of a trade_or_business sec_162 a taxpayer’s home for purposes of sec_162 is generally considered as the vicinity of his principal place of employment rather than his personal_residence 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir accordingly expenses_incurred in commuting from a taxpayer’s personal_residence to a taxpayer’s business or place of employment are generally nondeductible personal expenses 55_tc_611 sec_1_262-1 income_tax regs where a taxpayer does not have a permanent place of business but rather is employed temporarily by various employers at different locations we generally deem the situs of the taxpayer’s permanent residence to be his or her tax_home and the taxpayer’s traveling expenses from his residence to those temporary places of employment may be deductible johnson v commissioner t c pincite 54_tc_663 see case v commissioner tcmemo_1985_530 holding that taxpayer a merchant sailor who incurred expenses traveling to a union hall in order to seek employment could deduct traveling expenses related to his business affairs at the union hall because he was not employed by the union hall his employment with each employer that he met through the union hall was temporary and thus his expenses were not related to commuting petitioner testified at trial that he took trips to san francisco and honolulu to seek work in and that obtaining a job in his field required being present physically at union halls when job opportunities were announced petitioner incurred expenses traveling to union halls in san francisco and honolulu in order to seek temporary employment he was not a permanent or indefinite employee of american ship matson navigation or any other company he served only in temporary positions on various vessels and then returned to his home in nebraska for vacations and during periods of unemployment petitioners deducted on their return as unreimbursed employee_expenses the following amounts for auto mileage and possibly other travel-related costs back and forth to his union hall looking for work days x dollar_figure honolulu oahu hawaii days x dollar_figure san francisco california big_number big_number although petitioners’ statement attached to their return attributes the deductions to auto mileage and other travel- related expenses the rate petitioners used to calculate the expenses for honolulu was the applicable m ie rate for date the rate they used to calculate expenses for san francisco was the applicable maximum per_diem rate which includes standard deemed substantiated expense allowances for lodging meals and incidental_expenses respondent argues that petitioners are not entitled to the expense deductions claimed for petitioner’s travels to san francisco and honolulu for several reasons in respondent’s opening brief respondent argues that nebraska was petitioner’s personal_residence and advances the argument that expenses for travel to san francisco and honolulu were nondeductible commuting expenses to and from his places of work respondent argues that petitioners should not be allowed deductions for these commuting expenses because they were free to choose the location of their personal_residence and chose to live far from petitioner’s various places of work respondent’s implicit argument is that petitioner’s union halls rather than his personal_residence in nebraska should be considered petitioner’s tax_home however as we explained in johnson v commissioner supra because petitioner was employed by various employers in various locations he had no principal_place_of_business and his personal_residence is his tax_home see johnson v commissioner supra pincite thus petitioner’s travel between his personal_residence and his union halls and various places of employment is business-related travel away from home in respondent’s reply brief respondent argues that because petitioner received unemployment_compensation from the state of new york and did not testify explicitly that he resided in nebraska during petitioners have not established that nebraska was their permanent residence and tax_home such an argument is inconsistent with arguments in respondent’s opening brief that assume that nebraska was petitioner’s home and permanent residence respondent never questioned petitioner at trial about where he resided in or about his receipt of unemployment_compensation from the state of new york the parties stipulated that petitioners resided in nebraska at the time they filed their petition petitioner’s permanent residence was not an issue presented before or during trial and the argument that nebraska was not petitioner’s permanent residence was first made in respondent’s reply brief until respondent’s reply brief neither we nor petitioners were aware that respondent did not consider nebraska petitioner’s permanent residence because their residence was not an issue presented until respondent’s reply brief we are not persuaded by respondent’s argument that because they did not explicitly establish that nebraska was their permanent residence and tax_home at trial petitioners may not treat their personal_residence as their tax_home we find that petitioners did have a permanent residence and tax_home for in nebraska where petitioners maintained their personal_residence and we hold that petitioner’s traveling and living_expenses related to trips to union halls in order to seek temporary employment are not commuting expenses but may be deductible expenses for business- related travel away from home respondent also argues that petitioner’s trips to san francisco and honolulu do not constitute ordinary and necessary business trips and thus are not deductible under sec_162 because petitioners have not shown that petitioner’s employers required petitioner to stop at the union halls petitioner testified credibly that he was notified of job opportunities only if he was physically present at a union hall where potential employers announced their current needs petitioners have adequately established that petitioner’s trips to union halls in were ordinary and necessary business_expenses respondent also argues that petitioners have failed to substantiate petitioner’s expenses related to his trips to union halls in petitioners claimed deductions at per_diem rates for days in honolulu and days in san francisco although the per_diem rates serve as an alternative method of substantiating the amount of expenses petitioners must still substantiate the time place and business_purpose of the underlying trip to deduct the per_diem rates as ordinary and necessary business_expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that the expenses related to his trips to the union halls to seek employment are accurately represented by credit card statements that petitioners presented as evidence at trial the credit card statements which include an array of expenditures including personal expenses show that petitioner was present in san francisco approximately days in march and incurred expenses there for lodging and meals petitioner asserts and we believe that he traveled to the san francisco area union hall in date in search of a job but it appears that he was unable to secure a job at that time petitioner incurred ordinary and necessary business_expenses related to his trip to san francisco in date and may deduct his expenses for lodging meals and incidental_expenses at the applicable per_diem rates for those days the credit card statements also show that petitioner was present in honolulu at least days in june during which period he incurred expenses including some for lodging and meals petitioner asserts and we believe that he traveled to the honolulu area union hall in date in search of a job in which endeavor he was successful petitioner was employed by matson navigation as a port relief engineer in honolulu on three different ships at various times totaling days matson navigation provided petitioner with meals on the days he was working aboard a vessel and petitioner did not incur necessary meal expenses during the days when he was employed by matson navigation matson navigation generally did not provide housing for port relief engineers and petitioner incurred lodging_expenses for the days that he was employed on two of matson navigation’s ships in honolulu however petitioner did not incur lodging_expenses for the other days he was employed by matson navigation on the ss manulani petitioner also incurred lodging and meal expenses for the remaining days in honolulu during which he was seeking employment petitioners claimed deductions for meals and incidental_expenses for days in honolulu on their return petitioners have shown that petitioner was present in honolulu and seeking employment or working for days in date petitioners are entitled to deductions at the applicable per_diem rate for lodging meals and incidental_expenses for the days that petitioner was not employed but was seeking work at the honolulu area union hall petitioners are entitled only to lodging and incidental expense deductions for the days that petitioner worked on two of matson navigation’s ships and was provided meals but incurred lodging_expenses see federal travel regulations c f_r sec 301-dollar_figure for the days between june and june during which petitioner worked for matson navigation on the ss manulani and did not incur any lodging or meal expenses petitioners may deduct the applicable per_diem rate for incidental_expenses only see johnson v commissioner t c pincite federal travel regulations c f_r sec 301-dollar_figure other job-related and miscellaneous expenses petitioners claimed other job expense deductions in for medical exams supplies uniform expenses and union dues respondent has allowed a deduction of dollar_figure for petitioner’s union dues paid in petitioners have not established that they paid more than the amount respondent has allowed for petitioner’s union dues in petitioners have not substantiated the amount of any of the other miscellaneous expenses they claimed on their return although petitioners presented copies of their credit card statements for the statements do not list any items purchased by petitioner and include charges for patently personal expenses petitioners are not entitled to deductions for other expenses beyond those conceded by respondent in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit decision will be entered under rule
